DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
As amended below claims 11, 12, and 14-20 are allowable. The restriction requirement between the groups, as set forth in the Office action mailed on 09/17/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group I is withdrawn.  As amended below claims 1-10, directed to the device are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Micah Hensley on 01/14/2022.
The application has been amended as follows: 
(Currently Amended) A pressure relief device for use in expanding a diameter of a heat exchanger tube, the pressure relief device comprising:
an attachment portion configured to detachably attach to an open end of the heat exchanger tube;
an inlet configured to receive pressurized fluid;
an outlet configured to output the pressurized fluid to the open end of the heat exchanger tube;
a primary flow path extending between the inlet and the outlet; and
a pressure relief component configured to divert at least some of the pressurized fluid from the primary flow path in response to a pressure of the pressurized fluid being greater than a predetermined pressure relief threshold, the pressure relief component being located on the collar.
11. (Currently Amended) A heat exchanger tube expansion system comprising:
a tube expansion device in fluid communication with a pressurized fluid source, the tube expansion device being configured to receive pressurized fluid from the pressurized fluid source and output the pressurized fluid to an interior of each of one or more heat exchanger tubes,
wherein the tube expansion device comprises one or more pressure relief devices, each pressure relief device being configured to release at least some of the pressurized fluid via a respective auxiliary flow path in response to a pressure of the pressurized fluid being greater than a predetermined pressure relief threshold,
wherein the tube expansion device comprises a collar configured to detachably attach to the one or more heat exchanger tubes, wherein a pressure relief device of the one or more pressure relief devices is located on a wall of the collar.
13. (Canceled)
14. (Currently Amended) The heat exchanger tube expansion system of Claim 11, wherein [[a]] another pressure relief device of the one or more pressure relief devices is configured to detachably attach to an end of heat exchanger tube of the one or more heat exchanger tubes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704. The examiner can normally be reached Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L VAUGHAN/Primary Examiner, Art Unit 3726